PER CURIAM.
The plaintiff’s claim is based on the employment of his assignor as an architect to prepare plans for the alteration of the defendant’s country house. The principal issue litigated upon the trial was the question whether the architect undertook that the proposed alterations should not cost more than $15,-000. Assuming that there was a contract on this subject, the most that the proof can be regarded as establishing is that the architect agreed that the cost should not exceed approximately $15,000, or should not be much more than that sum. Although the defendant introduced evidence tending to show that the work called for by the architect’s plans could not be done for less than $20,000, there was testimony in behalf of the plaintiff sufficient to sustain the finding that the necessary expenditure would not be more than $16,000; and we are of opinion that this sum sufficiently approximated $15,-000 to entitle the architect to be paid for his services. Judgment affirmed, with costs.